PALMORE, Judge
(dissenting).
I dissent from the majority opinion on the ground that the amount of the verdict does not strike me as obviously excessive. Perhaps if I were a qualified expert on real estate values in Boyle County, and if my expert opinion as such were a proper source of consideration in reviewing this case, I might feel otherwise. I think it is thoroughly unsound and, indeed, unfair to suggest that if the 954 square feet on the front of the lot was worth $3,000 the whole lot would have been worth $48,428. It is common knowledge, even to such non-experts as ordinary judges, that the front part of a lot has a higher value than the back.